Citation Nr: 9910212	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  97-10 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased disability rating for service-
connected post traumatic stress disorder (PTSD), currently 
evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

For purposes of eligibility for VA benefits, the veteran 
served on active duty from January 1969 to January 1971, 
September 1971 to August 1974, and from October 1974 to 
December 23, 1980.  Subsequent service from December 24, 
1980, to August 23, 1985, has been determined to be under 
conditions prohibiting eligibility for payment of VA benefits 
for that period of service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, that assigned an increased disability 
rating of 50 percent for service-connected PTSD.  The veteran 
was notified of this decision by letter dated March 20, 1996, 
and submitted a notice of disagreement on April 5, 1996.  A 
statement of the case addressing this claim was issued on 
April 23, 1996.  A supplemental statement of the case was 
thereafter issued on January 23, 1997.  The veteran submitted 
a timely substantive appeal to the RO on March 21, 1997.  See 
VAOPGCPREC 9-97 (February 11, 1997).  The Roanoke, Virginia, 
RO currently has jurisdiction over the case.

In his March 1997 substantive appeal, the veteran stated 
that, "MY PTSD IS SEVERE.  IT IS SO BAD THAT I CAN'T WORK.  
THEREFORE, I SHOULD BE COMPESNATED AT THE 100% RATE."  The 
veteran's statements appear to reasonably raise a claim of 
entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).  
38 C.F.R. § 3.155(a) (1998) ("[An] informal claim must 
identify the benefit sought."); cf. EF v. Derwinski, 1 Vet. 
App. 324 (1991) (holding that claim for service connection 
for mental disorder together with doctor's statements 
reasonable raised a claim for service connection for a mental 
disorder on a secondary basis under section 3.310(a)); but 
see Brannon v. West, 12 Vet. App. 32, 34 (1998) (holding that 
Board is not required to anticipate a claim for a particular 
benefit where no intention to raise it was expressed by the 
claimant or his representative).  This reasonably raised 
claim for a TDIU is referred to the RO for appropriate 
action.  Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) 
(noting that, when a claim is raised for the first time on 
appeal to the Board and it has never been adjudicated by the 
RO or placed in appellate status by the filing of a notice of 
disagreement, the Board should "refer" the claim to the RO 
for an initial adjudication).

In January 1999, a hearing was held before the undersigned, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1998).  


REMAND

Additional development is necessary in this case before a 
decision on the merits of the veteran's claim can be made.  
There are potentially relevant medical records that the RO 
should attempt to obtain.  For example, the veteran testified 
in January 1999 that he was hospitalized at the Coatsville, 
Pennsylvania, VA Medical Center (VAMC) from November to 
December 1998; that he received outpatient treatment at the 
VAMC in Hampton, Virginia, on a regular basis; and that he 
received Social Security Administration (SSA) disability 
benefits.  A review of the claims file further reveals that 
he was reportedly treated at Marina/Monterey VA Clinic on a 
weekly basis in 1996.  Therefore, the RO should make 
arrangements to obtain these records on remand.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Littke v. 
Derwinski, 1 Vet. App. 90 (1990); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990); see also Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992) (VA records are constructively part of the record 
which must be considered).

The veteran should also be afforded an appropriate VA 
examination on remand in order to assess the current severity 
of his service-connected PTSD.  See 38 C.F.R. § 3.326 (1998); 
See also Wilkinson v. Brown, 8 Vet. App. 263, 272 (1995); 
Lineberger v. Brown, 5 Vet. App. 367, 369 (1993); Green v. 
Derwinski, 1 Vet. App. 121 (1991) (fulfillment of the 
statutory duty to assist "includes the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.)

Accordingly, this case is remanded for the following:

1.  Request that the veteran provide a 
list of those who have treated him for 
his service-connected PTSD since 1995.  
Request all records of any treatment 
reported by the veteran that are not 
already in the claims file.  The Board 
is particularly interested in treatment 
received at the VAMCs in Palo Alto, 
California; Marina/ Monterey, 
California; Hampton, Virginia; and 
Coatsville, Pennsylvania (including a 
November to December 1998 report of 
hospitalization). 

With respect to any VA records, all 
records maintained are to be requested, 
to include those maintained in paper 
form and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  Associate all records 
received with the claims file.

If requests for any private treatment 
records are not successful, tell the 
appellant and his representative so that 
he will have an opportunity to obtain 
and submit the records himself, in 
keeping with his responsibility to 
submit evidence in support of his claim.  
38 CFR § 3.159(c).

2.  Make the necessary arrangements to 
obtain a copy of any SSA decision granting 
disability benefits 
to the veteran.  Obtain all the records 
from the SSA that were used in considering 
the veteran's claim for disability 
benefits, including any reports of 
subsequent examinations or treatment.  If 
these records are duplicates of those 
already on file, that fact should be 
annotated in the claims folder.  Any other 
records should be associated with the 
claims folder.

3.  Afford the veteran an appropriate VA 
examination.  The examiner should be 
given a copy of this remand and the 
veteran's entire claims folder.  The 
examiner should be requested to review 
the veteran's medical history prior to 
conducting the examination, and indicate 
that this has been accomplished.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  

The purpose of the examination is to 
determine the severity and manifestations 
of the veteran's service-connected PTSD.  
The frequency and severity of 
manifestations of the service-connected 
PTSD should be described as completely as 
possible.  The examiner should conduct a 
detailed mental status examination.

The examiner is also asked to discuss the 
effect of the veteran's service-connected 
PTSD on his social and industrial 
adaptability.  The examiner should assign 
a Global Assessment of Functioning (GAF) 
score for the veteran's service-connected 
PTSD consistent with the American 
Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV) and provide a 
definition of the score assigned and the 
degree of impairment it represents.
  
If medical or psychiatric disorders other 
than the veteran's service-connected PTSD 
or any maturation or development thereof 
contribute to the veteran's disability, 
the doctor is asked to distinguish the 
disabling characteristics of the service-
connected psychiatric disorder from the 
nonservice-connected disorders.  If it is 
medically impossible to distinguish among 
symptomatology resulting from the 
disorders, the examiner should 
specifically state so in the examination 
report.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If further 
testing or examination by a specialist is 
determined to be warranted in order to 
evaluate the condition(s) in issue, such 
testing or examination is to be 
accomplished.

4.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and 
completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report.  If the requested examination 
does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998); see also Stegall v. West, 11 
Vet. App. 268 (1998).

5.  Readjudicate the veteran's claim.  If 
the benefit sought on appeal remains 
denied, provide the veteran and his 
representative a supplemental statement 
of the case, which includes consideration 
of all medical evidence received since 
the supplemental statement of the case 
issued in June 1998.  Allow an 
appropriate period of time for response.  

Then, the claims folder should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  He is, however, free to 
submit additional evidence or argument to the RO on remand.  
Quarles v. Derwinski, 3 Vet. App. 129 (1992).  The purpose of 
this REMAND is to obtain additional information and to comply 
with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (Historical and Statutory Notes) 
(West Supp. 1998).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998). 

